Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 5/21/2021. Claims 1-16 are pending. Claims 1, 5, 7, and 11 were amended. Claims 12-16 were added. The previous objection to the drawings and claim 5 are withdrawn in view of the amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The pending rejection is made over Ookawa US 2001/0004211 in view of An et al. US 2016/0033608 (An) as Ookawa better teaches the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa US 2001/0004211 in view of An et al. US 2016/0033608 (An).

Regarding claims 1, 7, and 11, Ookawa teaches a method for magnetic resonance angiography (MRA); a magnetic resonance angiography (MRA) apparatus comprising a magnetic resonance data acquisition scanner and a computer configured to perform the method, and a non-transitory, computer readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer of a magnetic resonance angiography (MRA) apparatus comprising a magnetic resonance data acquisition scanner, said programming instructions configured to perform the operating method (a method for MRA using an MRI instrument of Fig. 1 comprising a computer 12 and control unit 10; see paras. [0003]-[0004]), comprising: 
operating a magnetic resonance data acquisition scanner in order to execute a MRA data acquisition sequence (the sequence in 5 is an MRA sequence; see Fig. 5; see paras. [0003] and [0004]) comprising:
a first subsequence comprising at least two T-sat modules with at least one excitation module directly following each T- sat module of the first subsequence, wherein each T-sat module of the first  subsequence is followed by a same number of excitation modules (a first period, second period, and third period each comprise a Pre-Pulse which would be equivalent to a saturation pulse and at least one excitation pulse directly following each T-sat module and includes T-sat modules in the 1st, 2nd, and 3rd period; see Fig. 5), and
a second TOF subsequence following the first subsequence and comprising at least an excitation module and no T-sat module (the 4th period follows the 1st-3rd periods and comprises excitation modules with no pre-pulses; see Fig. 5); 
in a computer, converting the acquired MRA data into k-space data comprising a first k- space data portion acquired after each excitation module of said first TOF subsequence, and a second k-space data portion acquired after each excitation module of said second TOF subsequence (the data is converted to k-space data comprising 1st-3rd k-space regions and a 4th region using a controller 10 and computer 20; see Figs. 1 and 6; see para. [0035]); 
entering said first k-space data portion into a central area of k-space in a memory organized as k-space, and entering said second k-space data portion into an edge area of k-space in said memory organized as k-space (the data from 1st-3rd k-space regions corresponds to a central area of k-space and the data portion from the 4th k-space regions correspond to an outer edge are of k-space; see Figs. 5 and 6; see paras. [0027]-[0031]); and 
reconstructing magnetic resonance angiography image data from said k-space data entered into said memory organized as k-space (an image is generated based on the MR signals based on k-space data; see para. [0008]).
Ookawa fails to teach a time of flight (TOF) MRA data acquisition sequence, wherein the first and second subsequences are TOF subsequences, wherein each T-sat module of the first TOF subsequence is followed by a same number of excitation modules.
An teaches a time of flight (TOF) MRA data acquisition sequence, wherein the first and second subsequences are TOF subsequences (an MRA method includes scanning a TOF sequence and collecting k-space data; see para. [0009]).
While Ookawa fails to teach wherein each T-sat module of the first subsequence is followed by a same number of excitation modules, Fig. 5 teaches wherein a first period includes 1 excitation pulse corresponding to the first reason, a second period includes 2 excitation pulses corresponding to a second region, a third period corresponding to 3 excitation pulses corresponding to a third region, and a fourth period comprising no saturation pulses corresponding to a fourth region further from the center of k-space. As best understood by the examiner, it would be a mere matter of design choice to have each T-sat pulse be followed by the same number of excitation pulses rather than a different number of excitation pulses for each time period/region as it would not produce any new or unexpected result.


Regarding claims 2 and 8, Ookawa teaches in said computer, setting a percentage of the central area of k-space to an entire area of k-space, and setting a ratio of a number of said excitation modules of said first TOF subsequence to a total number of excitation modules of said TOF sequence is equal to said percentage (the 1st-3rd periods are set according to the 1st-3rd regions of k-space and correspond to a total percentage of k-space using the computer 12 and controller 10; see Figs. 5 and 6).

Regarding claim 3, Ookawa further teaches comprising selecting said percentage so as to produce a selected tradeoff between a quality of said MRA image data and a time duration required to execute said TOF sequence (the object of the invention is to shorten the phographing time while ensuring a necessary image contrast, wherein one of ordinary skill in the art would appreciate this is a tradeoff; see para. [0007], [008], [0027]-[0031]).

Regarding claims 4, 5, and 9, An further teaches comprising, in said computer, setting a positive integer segmentation value N that causes said T-sat module in said first TOF subsequence to be directly followed by N excitation modules in said first TOF subsequence; and comprising selecting N so as to produce a selected tradeoff between a quality of said MRA image data and a time duration required to execute said TOF sequence (the number of excitation pulses following the saturation pulse is determined based on the properties of the system such as the distance from the center of k-space and is a tradeoff between quality of image data and time of acquisition; see paras. [0007], [008], [0027]-[0031]).

Regarding claim 12, Ookawa further teaches wherein the second TOF subsequence directly follows the first TOF subsequence (Ookawa teaches wherein the second sequence directly follows the first sequence; see Fig. 5).

Regarding claim 13, Ookawa fails to explicitly teach wherein each T-sat module of the first TOF subsequence is directly followed by two excitation modules. Ookawa teaches in Fig. 5 teaches wherein a first period includes 1 excitation pulse corresponding to the first reason, a second period includes 2 excitation pulses corresponding to a second region, a third period corresponding to 3 excitation pulses corresponding to a third region, and a fourth period comprising no saturation pulses corresponding to a fourth region further from the center of k-space. As best understood by the examiner, it would be a mere matter of design choice to have each T-sat pulse be followed by two excitation pulses rather than a different number of excitation pulses for each time period/region as it would not produce any new or unexpected result. One of ordinary skill in the art would be able to determine the appropriate number of periods/regions and the appropriate number of excitation pulses for the inner area of k-space without any undue experimentation.

Regarding claim 14, Ookawa teaches wherein a second T-sat module of the at least two T-sat modules directly follows the at least one excitation module following a first T-sat module of the at least two T-sat modules (the second and third periods comprise a pre-pulse and directly follow the first period of the pulse sequence; see Fig. 5).

Regarding claim 15, Ookawa further teaches wherein the second k-space data portion is entered only into the edge area of k-space in said memory organized as k-space (the data from the 4th period is entered only into the edge of k-space; see Figs. 5 and 6).

Regarding claim 16, Ookawa further teaches wherein the first k-space data portion is entered only into the central area of k-space in said memory organized as k-space (the data from the 1st period is entered into the central area of k-space; see Figs. 5 and 6).

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa US 2001/0004211 in view of An et al. US 2016/0033608 (An) in view of Shin et al. US 2018/0120401 (Shin).

Regarding claims 6 and 10, Ookawa teaches comprising acquiring said k-space data after each excitation in each of said first and second TOF subsequences (see rejection of claim 1 above). Ookawa fails to teach executing a rapid parallel acquisition technique in said magnetic resonance data acquisition scanner.
Shin teaches comprising executing a rapid parallel acquisition technique in said magnetic resonance data acquisition scanner (imaging is performed using rapid parallel imaging and processing; see para. [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of executing a rapid parallel acquisition technique in said magnetic resonance data acquisition scanner as taught in Shin into Ookawa in order to gain the advantage of an acquisition rate that is sufficient to acquire an entire data set in a single breath hold of a subject such that the dynamics of contrast enhancement in disease tissue can be captured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STEVEN L YENINAS/Examiner, Art Unit 2868